                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 17-62160-CIV-SELTZER
                                (CONSENT CASE)

CORNELIUS ROBERT CARUSO,

      Plaintiff,

vs.

TITAN LIST AND MAILING
SERVICES, INC., and JOAN PIANTADOSI,

     Defendants.
________________________________/

                                  AMENDED ORDER

      THIS CAUSE has come before the Court upon Plaintiff’s Motion to Release

Supersedeas Bond to Plaintiff [DE 153]. Plaintiff, Cornelius Robert Caruso, holds three

Final Judgments against Defendants totaling $176,574.19 [DE 89] [DE 108] and [DE 140],

representing damages, liquidated damages, costs, and attorney’s fees. On November 21,

2018, Defendant Titan List and Mailing Services, Inc., deposited a cash bond in the

amount of $194,231,61 into the Registry of the Court [DE 147] and the Court entered an

Order [DE 158] staying garnishment pending appeal.

      The Eleventh Circuit has issued a Mandate and Order of Dismissal of Defendant’s

Appeal for want of prosecution [DE 152]. Accordingly, the appeal is concluded and the

Final Judgments entered in this case remain unsatisfied. Plaintiff requests that the Court

direct release of a portion of the cash bond from the Registry of the Court in the amount

of the three judgments plus post-judgment interest. No objection or response has been

received from Defendants.
       Although Plaintiff requests $1,780.59 in post-judgment interest, the Court has

calculated post-judgment interest on the three judgments to be $1,525.84.1 Accordingly,

it is hereby

       ORDERED AND ADJUDGED that the Motion to Release Supersedeas Bond to

Plaintiff [DE 153] is GRANTED. The Clerk of the Court shall release to Plaintiff’s attorneys,

Kim Vaughan Lerner, LP, and Brian Lerner, Esq., the amount of One Hundred Seventy

Nine Thousand, Eighty Nine Dollars and 03 Cents ($178,100.03). This amount represents

full satisfaction of the three Final Judgments ($176,574.19), plus post-judgment interest

in the amount of $1,525.84. Upon receipt of the funds from the Registry of the Court,

Plaintiff shall file and record Satisfactions of Judgment for each of the three Final

Judgments. The Clerk of Court shall retain the balance of the cash deposit pending further

order of the Court.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 6th day of

February 2019.




Copies furnished counsel via CM/ECF

       1
         Post-judgment interest is “calculated from the date of the entry of the judgment,
at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published
by the Board of Governors of the Federal Reserve System, for the calendar week
preceding the date of the judgment.” 28 U.S.C. § 1961(a). For the August 20, 2018 Final
Judgment [DE 89] of $66,286.34, the interest rate is 2.44% for 168 days, or $744.44. For
the October 1, 2018 Final Judgment [DE 108] of $5,043.85, the interest rate is 2.59% for
126 days, or $45.10. For the October 31, 2018 Final Judgment [DE 140] of $105,244, the
interest rate is 2.66% for 96 days, or $736.30. These amounts are calculated through the
date of the Court’s original Order, February 4, 2019. See www.utd.uscourts.gov/post-
judgment-interest-rates.

                                             2
